Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 12/04/20.  The applicant argument regarding 35 U.S.C. 101 and Tsukamoto et al. is not persuasive; therefore, all the rejections based on 35 U.S.C. 101 and Tsukamoto et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-9 are pending.

Claims 1-9 are rejected.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more ("2014 Interim Guidance on Patent Subject Matter Eligibility," 79 Fed. reg. 74618 (Dec. 16, 2014), which supplements the "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al.," Memorandum to the Examining Corps, June 25, 2014. See also DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. Dec. 5, 2014) and Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014)).

The courts found concepts relating to “comparing information regarding a sample or test subject to a control or target data …collecting and comparing know information … obtaining and comparing intangible data …comparing new and stored information and using rules to identify options ” as an abstract idea. Furthermore, abstract ideas are also “…an algorithm for calculating parameters indicating an abnormal condition …calculating the 

The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea because the additional elements cause the 

Claims 2-6 and 8 are likewise rejected.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. "An Accelerator Architecture for Combinatorial Optimization Problems" September 2017, Fujitsu Tech. Vol. 53 pp 8-13. (Year: 2017).

As to claims 1, 7 and 9 the prior art teach an optimization device comprising: 

a plurality of calculation circuits configured to respectively calculate, for a plurality of bits corresponding to a plurality of spins included in an Ising model obtained by converting a problem to be calculated, a first energy change of the Ising model due to a value of a first bit having the value of 1 being changed from 1 to 0 and a value of a second bit having the value of 0 being changed from 0 to 1, among a plurality of bits included in each of a plurality of groups in a case where the plurality of bits are divided into the plurality of groups, based on a first local field value for the first bit, a second local field value for the second bit, and a weighted value, held In a storage, indicating a magnitude of interaction between the first bit and the second bit (see fig 2-3 pages 9 col 1 to col 2; especially, Tsukamoto et al. teach a plurality of calculation circuits configured to respectively calculate, for a plurality of bits corresponding to a plurality of spins included in an Ising model obtained by converting a problem to be calculated, a first energy change of the Ising model due to a value of a first bit having the value of 1 being changed from 1 to 0 and a value of a second bit having the value of 0 being changed from 0 to 1, among a plurality of bits included in each of a plurality of groups in a case where the plurality of bits are divided into the plurality of groups, based on a first local field value for the first bit, a second local field value for the second bit, and a weighted value, held In a storage, indicating a magnitude of interaction between the first bit and the second bit as fig 2-3 pages 9 col1 lines 5 col2  lines 40); 

Tsukamoto et al. teach a selection circuit configured to output first bit identification information identifying one second bit having a value permitted to be updated from 0 to 1, among the second bits included in each of the plurality of groups, based on a magnitude relationship between thermal excitation energy, determined based on an input temperature parameter and a random number, and the first energy change output by each of the plurality of calculation circuits (see fig 2-4 pages 10 col 1 line 15 to page 11  col 1 line 30); 

an identification information calculation circuit configured to detect a first group to which the second bit permitted to be updated belongs and output second bit identification Information identifying the first bit which belongs to the first group, based on the first bit identification information output by the selection circuit (see fig 2-5 pages 9-11; especially, Tsukamoto et al. teach identification information calculation circuit configured to detect a first group to which the second bit permitted to be updated belongs and output second bit identification Information identifying the first bit which belongs to the first group, based on the first bit identification information output by the selection circuit as fig 2-5 pages 9-10); 

Tsukamoto et al. teach an updating circuit configured to update a value of the first bit which belongs to the first group from 1 to 0 based on the second bit identification information, and update a value of the second bit permitted to be updated from 0 to 1 based on the first bit identification information as fig 2-6 pages 11 line 15 to col 12 col 2 lines 30).

As to claims 2 and 8 the prior art teach wherein an initial setting is performed on each of the plurality of groups so that one of the plurality of bits is set as the first bit having a value of 1 and other bits except for the first bit of the plurality of bits are set as the second bit having a value of 0 (see fig 2-4 pages 9-10).

As to claim 3, the prior art teach further comprising: a propagation control circuit configured to propagate the first local field value for the first bit which belongs to the same group as that of the second bit, to a first calculation circuit to which the second iocat field value for the second bit is supplied, among the plurality of calculation circuits, based on group identification information identifying a group to which each of the plurality of bits belongs and values of the plurality of bits (see fig 2-3 fig 5-6 pages 9-11),

As to claim 4 the prior art teaches wherein the identification information calculation circuit outputs group identification information identifying the first group, and the optimization device further comprises a circuit configured to supply a weighted value indicating a magnitude of the interaction between the first bit and the second bit which belong to the first group to the storage, based on the group identification information (see fig 2-5 pages 10-11).


As to claim 5 the prior art teaches wherein in a case where only the first local field value out of the first local field value and the second local field value is supplied to a second calculation circuit among the plurality of calculation circuits, the second calculation circuit outputs a predetermined positive value instead of calculating the first energy change (see fig 2 fig 4-6 pages 11-12). 

As to claim 6 the prior art teaches wherein each of the plurality of calculation circuits receives an enable signal, and calculates the first energy change in a case where the enable signal is a first value and calculates a second energy change of the Ising model when one of the plurality of bits is changed in a case where the enabie signal is a second value, the selection circuit outputs third bit identification information identifying one third bit permitted to be updated among the plurality of bits, based on a magnitude relationship between the thermal excitation energy and the second energy change output by each of the plurality of calculation circuits, and the updating circuit updates a value of the third bit based on the third bit identification information (see fig 2-6 pages 10-12).

Remarks

Applicant’s response and remarks filed on 12/04/20 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Tsukamoto et al. do not describe “a plurality of calculation circuits configured to respectively calculate, for a plurality of bits corresponding to a plurality of spins included in an Ising model obtained by converting a problem to be calculated, a first energy change of the Ising model due to a value of a first bit having the value of 1 being changed from 1 to 0 and a value of a second bit having the value of 0 being changed from 0 to 1, among a plurality of bits included in each of a plurality of groups in a case where the plurality of bits are divided into the plurality of groups, based on a first local field value for the first bit, a second local field value for the second bit, and a weighted value, held In a storage, indicating a magnitude of interaction between the first bit and the second bit” probes as claimed, Examiner respectfully disagrees.   The prior art Tsukamoto et al. ("An Accelerator Architecture for Combinatorial Optimization Problems" September 2017, Fujitsu Tech. Vol. 53 pp 8-13. (Year: 2017)) do teach a plurality of calculation circuits configured to respectively calculate, for a plurality of bits corresponding to a plurality of spins included in an Ising model obtained by converting a problem to be calculated, a first energy change of the Ising model due to a value of a first bit having the value of 1 being changed from 1 to 0 and a value of a second bit having the value of 0 being changed from 0 to Tsukamoto et al. teach a plurality of calculation circuits configured to respectively calculate, for a plurality of bits corresponding to a plurality of spins included in an Ising model obtained by converting a problem to be calculated, a first energy change of the Ising model due to a value of a first bit having the value of 1 being changed from 1 to 0 and a value of a second bit having the value of 0 being changed from 0 to 1, among a plurality of bits included in each of a plurality of groups in a case where the plurality of bits are divided into the plurality of groups, based on a first local field value for the first bit, a second local field value for the second bit, and a weighted value, held In a storage, indicating a magnitude of interaction between the first bit and the second bit as fig 2-3 pages 9 col1 lines 5 col2  lines 40).

Applicant contends that Tsukamoto JR et al. do not describe “a selection circuit configured to output first bit identification information identifying one second bit having a value permitted to be updated from 0 to 1, among the second bits included in each of the plurality of groups, based on a magnitude relationship between thermal excitation energy, determined based on an input temperature parameter and a random number, and the first energy change output by each of the plurality of calculation circuits” probes as claimed, Examiner respectfully disagrees.   The prior art Tsukamoto JR et al. ("An Accelerator Architecture for Combinatorial Optimization Problems" September 2017, Fujitsu Tech. Vol. 53 pp 8-13. (Year: 2017)) do teach a Tsukamoto et al. teach a selection circuit configured to output first bit identification information identifying one second bit having a value permitted to be updated from 0 to 1, among the second bits included in each of the plurality of groups, based on a magnitude relationship between thermal excitation energy, determined based on an input temperature parameter and a random number, and the first energy change output by each of the plurality of calculation circuits (see fig 2-4 pages 10 col 1 line 5 to page 11  col 1 line 30).

Applicant contends that Tsukamoto et al. do not describe “identification information calculation circuit configured to detect a first group to which the second bit permitted to be updated belongs and output second bit identification Information identifying the first bit which belongs to the first group, based on the first bit identification information output by the selection circuit” probes as claimed, Examiner respectfully disagrees.   The prior art Tsukamoto et al. ("An Accelerator Architecture for Combinatorial Optimization Problems" September 2017, Fujitsu Tech. Vol. 53 pp 8-13. (Year: 2017)) do teach identification information calculation circuit configured to detect a first group to which the second bit permitted to be updated belongs and output second bit identification Information identifying the first bit which belongs to the first group, based on the first bit identification information output by the selection circuit (see fig 2-5 pages 9-11; Tsukamoto et al. teach identification information calculation circuit configured to detect a first group to which the second bit permitted to be updated belongs and output second bit identification Information identifying the first bit which belongs to the first group, based on the first bit identification information output by the selection circuit as fig 2-5 pages 9-10).

Applicant contends that Tsukamoto et al. do not describe “an updating circuit configured to update a value of the first bit which belongs to the first group from 1 to 0 based on the second bit identification information, and update a value of the second bit permitted to be updated from 0 to 1 based on the first bit identification information” probes as claimed, Examiner respectfully disagrees.   The prior art Tsukamoto et al. ("An Accelerator Architecture for Combinatorial Optimization Problems" September 2017, Fujitsu Tech. Vol. 53 pp 8-13. (Year: 2017)) do teach an updating circuit configured to update a value of the first bit which belongs to the first group from 1 to 0 based on the second bit identification information, and update a value of the second bit permitted to be updated from 0 to 1 based on the first bit identification information (see fig 2-6 pages 11-12; especially, Tsukamoto et al. teach an updating circuit configured to update a value of the first bit which belongs to the first group from 1 to 0 based on the second bit identification information, and update a value of the second bit permitted to be updated from 0 to 1 based on the first bit identification information as fig 2-6 pages 11 line 15 to col 12 col 2 lines 30).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851